NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1912-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTOINE A. PARSLEY, a/k/a
ANTWIONE A. PARSLEY

     Defendant-Appellant.
__________________________

                   Submitted January 27, 2021 – Decided February 11, 2021

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Salem County, Indictment No. 11-04-0229.

                   Antoine A. Parsley, appellant pro se.

                   John T. Lenahan, Salem County Prosecutor, attorney
                   for respondent (David Galemba, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Antoine A. Parsley appeals from a December 20, 2019 order

dismissing his second petition for post-conviction relief (PCR) as time-barred

pursuant to Rule 3:22-4(b). We affirm for the reasons stated by Judge Sandra

Lopez in her well-reasoned written decision.

      Defendant was convicted of fourth-degree aggravated assault (count four),

N.J.S.A. 2C:12-1(b)(4); second-degree possession of a firearm for an unlawful

purpose (count five), N.J.S.A. 2C:39-4(a); second-degree unlawful possession

of a handgun (count six), N.J.S.A. 2C:39-5(b); and second-degree possession

of a weapon by a certain person (count seven), N.J.S.A. 2C:39-7(b)(1). The

jury was unable to reach a verdict on three other counts; those charges were

subsequently dismissed.

      On March 20, 2012, defendant was sentenced to an aggregate nine-year

term subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. We

affirmed defendant's conviction on direct appeal but remanded for merger of

counts four and five. State v. Parsley, No. A-2001-12 (App. Div. April 6, 2015).

On May 15, 2015, defendant was resentenced to add the mandatory parole

supervision under NERA and to merge counts four and five. On December 15,

2015, we affirmed the modified sentence on an oral argument sentencing




                                                                          A-1912-19
                                       2
calendar pursuant to Rule 2:9-11. The Supreme Court denied certification. State

v. Parsley, 224 N.J. 247 (2016).

      We recounted the underlying facts in our prior opinion:

            Defendant had accused the victim of having provided
            the authorities with information regarding his illegal
            activities. Defendant ended the argument by throwing a
            bicycle and a stroller at the victim, and telling him he
            was "about to clear the street." The victim heard
            defendant make a phone call during which he told
            someone to "bring Roscoe," which he understood to be
            a reference to defendant’s handgun. Later on, the
            victim saw defendant’s car, was told to "watch out,"
            and saw defendant standing behind a school bus
            between two houses and pointing a gun in his direction.
            The victim and another person fled the area when they
            heard gunshots.

                  When the incident occurred, the Salem County
            Prosecutor’s Office had coincidentally been
            intercepting defendant’s cell phone communications
            pursuant to a warrant, related to an ongoing narcotics
            investigation as well as an investigation related to
            another shooting. Approximately half an hour after the
            shooting, the victim called defendant. Defendant was
            recorded making reference to the fact that the person
            defendant had been shooting at was not the victim, but
            someone else. Some of the intercepted conversations
            were played to the jury. All had been obtained pursuant
            to an electronic wiretap warrant.

            [State v. Parsley, No. A-3659-17 (App. Div. May 8,
            2019) (slip op. at 2-3).]




                                                                         A-1912-19
                                       3
      Defendant filed his first PCR petition on March 14, 2016. Counsel was

appointed to represent him. On June 13, 2017, the PCR court issued an order

and accompanying comprehensive written decision denying the petition without

an evidentiary hearing. We affirmed substantially for the reasons expressed by

the PCR judge.     Id. at 2. The Supreme Court denied certification. State v.

Parsley, 240 N.J. 91 (2019).

      On November 15, 2019, defendant filed a pro se second PCR petition. In

it he claimed that first PCR counsel was ineffective by failing to investigate trial

counsel's failure to investigate and call three potential fact witnesses.         He

contended that an investigator should have been used to interview the potent ial

witnesses, but PCR counsel failed to apply to the Public Defender for ancillary

services.   Defendant claimed that the witnesses, Jamaal Shockley, Dondi

Cabbell, and George Booker, would have provided statements attesting that

defendant was not in the area at the time of the alleged crime.

      In his petition, defendant states that he requested trial counsel to interview

the witnesses but counsel, who was privately retained, advised that he required

an additional $7500 immediately to do so. Defendant does not contend that sum

was paid. Counsel continued to represent defendant through trial but did not




                                                                              A-1912-19
                                         4
retain a private investigator or personally investigate, interview, or call any of

the potential witnesses.

      Defendant further asserts that he advised first PCR counsel of trial

counsel's failure to investigate his witnesses. Defendant provided PCR counsel

with a copy of Shockley's certification and asked counsel to interview Cabbell

and Booker. Shockley's certification stated he was never contacted by trial

counsel. It also stated he was willing to testify in court to the following facts:

             On August 28, 2010 I was sitting on my kids' mother's
             porch . . . with her, our kids, Leslie Bundy and others
             around [9 p.m.] until [2 a.m.]. A few hours later like
             [12 a.m.] or [1 a.m.] a dark skin tall guy with a black
             hat on dressed in all black was on the side of the house
             further down the street by a yellow school bus shooting
             a gun in the air. [Antione] was never on Sinnickson
             Street this night and was not the person shooting.

      Defendant submitted a certification by Booker that stated he was willing

to testify in court to the following facts:

                    I was on Sinnickson Street around [10 p.m.] till
             [2 a.m.] in front of Jovan Roots' house on August 28,
             2010. Jovan Roots, her daughter, Jamaal Shockley,
             Leslie Bundy, me and a few people [were] hanging out
             in front of Jovan's talking. Sometime around [1 a.m.] I
             [saw] a [six-foot] tall black male with all black on, with
             a black hat come from a side of a[] house by the corner
             of Sinnickson Street on the same side where we [were]
             standing firing a gun in the air by a yellow school bus.
             Leslie Bundy and I ran[] up Sinnickson Street to Olive
             Street and went our separate way. I['ve] known

                                                                             A-1912-19
                                          5
            [Antione] Parsley since he was a kid and he was not the
            shooter in this incident. [Antione] Parsley wasn't on
            Sinnickson Street at all during this day and time.

      Defendant stated he advised PCR counsel that had trial counsel

interviewed Cabbell, he was prepared to testify that there was no altercation

between Cabbell and defendant that night and that Cabbell was not on

Sinnickson Street that night.

      Defendant argued that PCR counsel was ineffective by failing to

independently investigate, review and raise his claims. He further alleged that

he had not received a copy of PCR counsel's or the State's briefs prior to the

hearing and thus had no prior knowledge of the evidence or arguments that PCR

counsel would be presenting. Defendant also alleged that he was informed by

attorney Suzannah Brown that he could raise the issue of ineffective PCR

counsel in a second PCR petition if he were not successful on his first petition.

Defendant took that "to mean that he would need to file a second PCR only if

and when he lost his PCR appeal." Defendant stated he was unaware there was

a one-year time limitation to file a second PCR petition and the delayed filing

was due to excusable neglect. He argued that enforcement of the time-bar would

result in a fundamental injustice.




                                                                           A-1912-19
                                       6
      Judge Lopez found that defendant's petition was time-barred because: (1)

it was not based on a new rule of constitutional law, R. 3:22-12(a)(2)(A); (2)

"defendant knew PCR counsel failed to conduct an independent review of his

claims over one year before filing his second PCR petition," R. 3:22-

12(a)(2)(B); and (3) "defendant's second petition was not filed within one year

of the date of the denial of his first PCR on June 13, 2017," R. 3:22-12(a)(2)(C).

      As to defendant's claim of excusable neglect, Judge Lopez explained that

Rule 1:3-4 precluded enlarging the time limitations specified in Rule 3:22-12

and "are not subject to relaxation" under Rule 1:1-2. In addition, Rule 3:22-

12(b) provides that the time limits imposed by the rule "shall not be relaxed,

except as provided herein." A second PCR petition must be dismissed pursuant

to Rule 3:22-4(b) unless "it is timely under [Rule] 3:22-12(a)(2)" and "it alleges

on its face" one of the three grounds enumerated in Rule 3:22-4(b)(2). Relying

on State v. Jackson, 454 N.J. Super. 284 (App. Div. 2018), the judge held that

"neither excusable neglect nor fundamental injustice permits enlargement of

time for filing a second or subsequent PCR petition." This appeal followed.

      In this appeal, defendant raises a single point:

            THIS MATTER SHOULD BE REMANDED AS THE
            PCR COURT'S HOLDING THAT "EXCUSABLE
            NEGLECT NOR FUNDAMENTAL INJUSTICE
            PERMITS ENLARGEMENT OF TIME FOR FILING

                                                                            A-1912-19
                                        7
            A SECOND OR SUBSEQUENT PCR PETITION"
            CONTRAVENES CLEARLY ESTABLISHED LAW.

      We agree with Judge Lopez that defendant's second PCR petition was

time-barred pursuant to Rule 3:22-4(b). The record fully supports her findings

that: (1) defendant did not file his petition within one year after the date of the

denial of his first PCR petition; (2) "defendant knew PCR counsel failed to

conduct an independent review of his claims over one year before filing his

second PCR petition"; and (3) the petition was not based on a new rule of

constitutional law. See R. 3:22-12(a)(2). Accordingly, the one-year filing

deadline imposed by Rule 3:22-12(a)(2) could not be extended by a showing of

excusable neglect or that enforcement of the time-bar would result in

fundamental injustice. See Jackson, 454 N.J. Super. at 293-94. For these

reasons, the petition was properly dismissed without conducting an evidentiary

hearing.

      Defendant's argument lacks sufficient merit to warrant further discussion

in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                             A-1912-19
                                         8
    A-1912-19
9